Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 27, 2015

                                      No. 04-15-00004-CV

                        IN THE INTEREST OF M.M., et al., Children,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00255
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        On January 16, 2015, this court issued an order requiring appellant to respond with a
reasonable explanation for failing to file a timely notice of appeal. The court, having considered
appellant’s response, finds that appellant has provided an adequate explanation for filing the
notice of appeal late but within the fifteen-day grace period. See TEX. R. APP. P. 26.3; Verburgt
v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Therefore, the appeal is retained on this court’s
docket.

        It is ORDERED that the court reporter file the reporter’s record within five days from
the date of this order.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court